Case 3:19-cr-00062-BJB-RSE Document 74 Filed 01/13/21 Page 1 of 4 PageID #: 263



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE

UNITED STATES OF AMERICA                                                               PLAINTIFF


v.                                                              CRIMINAL NO. 3:19-CR-00062-BJB


JOHN FRANK NABER III                                                                DEFENDANT

                                SENTENCING MEMORANDUM
                                     -Electronically Filed-

        The United States, by counsel, Assistant United States Attorney, Corinne E. Keel, files its

sentencing memorandum for the sentencing of John Frank Naber III scheduled for January 20,

2021 at 10:30 a.m. in Louisville, Kentucky.

     A. STATEMENT OF FACTS

        The United States agrees with the facts as presented in the presentence investigative report

for the defendant. [Presentence Investigation Report, DN 71 at ¶¶ 10-25.]

     B. GUIDELINES

        The presentence report correctly calculates the defendant’s total offense level at 41, as

adjusted for his acceptance of responsibility. [Id. at ¶ 44.]

     C. CRIMINAL HISTORY

        The United States agrees with the presentence report that the defendant falls into criminal

history Category II. [Id. at ¶ 52.]

     D. SENTENCING FACTORS AND RECOMMENDATION

        The plea agreement in this case provides for the United States to recommend a sentence at

the low end of the sentencing guidelines, a fine at the lowest end of the guideline range, and a

three-point reduction in offense level for the defendant’s acceptance of responsibility. The United

States will also demand forfeiture of the defendant’s interest in any and all property constituting,
Case 3:19-cr-00062-BJB-RSE Document 74 Filed 01/13/21 Page 2 of 4 PageID #: 264



or derived from, proceeds the defendant obtained, directly or indirectly, as a result of these

offenses, and any and all of the defendants' property used, or intended to be used, in any manner

or part, to commit or to facilitate the offenses and property involved therein, and all property

traceable to such property, including but not limited to the real and personal property enumerated

in the Indictment [DN 14].

       As the plea agreement is pursuant to Rule 11(c)(1)(B), the defendant would not be

allowed to withdraw his guilty plea if the court rejected the terms of the plea agreement. Under

the terms of the plea agreement, the defendant is not barred from seeking a downward departure

or variance.

       This Court must ultimately affix a sentence which is sufficient, but not greater than

necessary, to comply with the purposes set forth in 18 U.S.C. § 3553(a). Title 18, United States

Code, Section 3553(a) guides the Court regarding factors to consider when imposing a sentence.

That section directs courts to consider the following:

       (1)     the nature and circumstances of the offense and the history and characteristics of
       the defendant;
       (2)     the need for the sentence imposed:
               (A)     to reflect the seriousness of the offense, to promote respect for the law, and
       to provide just punishment for the offense;
               (B)     to afford adequate deterrence to criminal conduct;
               (C)     to protect the public from further crimes of the defendant; and
               (D)     to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner;
       (3)     the kinds of sentences available;
       (4)     the kinds of sentence and the sentencing range established for--
               (A)     the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines--
       (5)     any pertinent policy statement--
       (6)     the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and
       (7)     the need to provide restitution to any victims of the offense.

       The United States proposes that that a low-end guidelines sentence is appropriate and

adequately serves the interest of justice in this case. In making this recommendation, the United


                                                 2
Case 3:19-cr-00062-BJB-RSE Document 74 Filed 01/13/21 Page 3 of 4 PageID #: 265



States has taken into account the defendant’s cooperation and acceptance of responsibility in the

present case, along with other factors.

       The defendant’s crimes in this case are gravely serious. Mr. Naber—largely on his own—

carried out an extensive drug manufacturing and trafficking scheme. Operating as a de facto

distributor, he packaged and shipped his product in bulk to customers, many of whom were also

drug dealers. In addition to possessing and moving a staggering quantity of methamphetamine,

the defendant possessed a number of firearms at the time of his arrest, despite being prohibited

from doing so by a prior felony drug trafficking case and ongoing probation. Mr. Naber’s efforts

to launder proceeds of his profitable drug trafficking operation further add to the seriousness of

his conduct.

       Mr. Naber does not have an extensive criminal history. However, his single prior felony

case, stemming from his arrest at the end of 2017, illustrates and important turning point for Mr.

Naber. At that time, at just 18 years of age, he was arrested for trafficking in marijuana and had

the opportunity to participate in felony diversion. The diversion program would have allowed

Naber to clean up his act and—after three years of probation without further incident—to continue

his adult life without the burden of a felony conviction. Instead, Naber’s criminal conduct

escalated significantly, he continued carrying out hand-to-hand drug deals, and he launched the

narcotic distribution scheme at issue in this case. In assessing the defendant’s conduct, it is also

worthy of note that he comes from a family of means and had myriad legitimate opportunities

available to him, including pursuing his education at the University of Louisville with financial

support from his family.

       Two significant mitigating factors weigh in favor of a low-end sentence in this case. First

is the defendant’s age at the time of the offense. Mr. Naber was only nineteen years old at the time

of his arrest and, at twenty-one, is still a very young man. His youth and relatively minor criminal

history are worthy of consideration as mitigation against the scale and sophistication of his crimes.
                                                 3
Case 3:19-cr-00062-BJB-RSE Document 74 Filed 01/13/21 Page 4 of 4 PageID #: 266



The second mitigating factor is the defendant’s immediate and full acceptance of responsibility for

his conduct in this matter. Once confronted with the initial Complaint against him, the defendant

both accepted responsibility and willingly surrendered forfeitable assets to investigators. It is

important to note that, though this case has stretched on for a significant time prior to its conclusion

with respect to Mr. Naber, the delays were not based on his failure to accept responsibility. Other

factors, including the present COVID-19 pandemic, caused delays, but Mr. Naber’s willingness to

accept responsibility and to plead guilty have saved significant government resources.

        A low-end guideline sentence adequately reflects the seriousness of the charged offenses,

while taking into account the total circumstances of the present case. It is sufficient, but not greater

than necessary, to comply with the statutory purposes of sentencing, in accordance with 18 U.S.C.

§ 3553(a).

                                          CONCLUSION

        The United States respectfully requests the Court sentence the defendant in accordance

with the recommendation in his plea agreement.

                                                  Respectfully submitted,

                                                  RUSSELL M. COLEMAN
                                                  United States Attorney


                                                  /s/ Corinne E. Keel_________
                                                  Corinne E. Keel
                                                  Assistant U.S. Attorney
                                                  717 West Broadway
                                                  Louisville, Kentucky 40202
                                                  Phone: (502) 625-7041

                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 13, 2021, I electronically filed the foregoing with the clerk
of the court by using the CM/ECF system, which will send a notice of electronic filing to counsel.

                                                  /s/ Corinne E. Keel___________
                                                  Corinne E. Keel
                                                  Assistant U.S. Attorney
                                                   4
